DETAILED ACTION

The Examiner acknowledges the cancelation of claim 4 in the amendments filed 2/18/2022.

The respectfully reminds the Applicant that the DOCUMENT NUMBER column of an IDS should contain ONLY the document number.  References to family member document(s). or any other relevant or associated information to said document number should be placed in the far-right column.  Also, US PGPub documents consist of eleven (11) numerical characters (XXXX-0XXXXXX), and all eleven characters should be included in the IDS.  When these two requirements are not met, the document number have to be entered manually so that the can be considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, directed to amended claims 1-3, 5-6 and 8-10, in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that the previously recited prior art does not teach or suggest current claim 1, which now includes the limitations of canceled claim 4, and thus said claim 1 contains a special technical feature distinguishable over the cited prior art.  This is not found persuasive because the combination of .
The requirement is still deemed proper and is therefore made FINAL.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on .

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: Item (b) noted above is missing.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Item (i) noted above is missing.  
Appropriate correction is required.

Drawings
The drawings are objected to because reference number 134 appears to pointing to BOTH a layer and a surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear from the claim limitations how close to “50” the recited ratio must be in order to qualify as being “approximately” 50.  That is, is “48” approximately “50” or does the value have to be, for example, “49.9”, or some other value.

Regarding claim 10, it is unclear from the claim limitations how the recited adhesive layer and release layer formed one surface of the substrate are simultaneously formed on the other surface of the substrate layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luhmann et al. (US 2013/0183471 A1) in view of Morioka et al. (US 2018/0086954 A1).

Regarding claim(s) 1-3, 5 and 10, Luhmann teaches a release liner (release layer) consisting of, in order, a carrier layer (10) (substrate film, current claim 5) and a layer of getter material (20) (barrier coating layer, current claim 5) on the carrier layer (10) (moisture barrier layer), and a release layer (11) (release film, release layer comprises a moisture barrier layer, current claim 5) (figure 1; para 0122-0125), said liner has an acrylic pressure-sensitive layer (PSA) (adhesive layer) on one surface (PSA tape, release layer stacked on one surface of the adhesive layer, layered structure of current claim 5) (para 0096-0098).

Luhmann is silent to the acrylic PSA stacked on one surface of a substrate layer comprising metal and to the acrylic PSA further comprising a conductive filler comprising metal (current claim 1); to the acrylic PSA comprising the two recited monomers (current claim 2) and present in the recited weight ratio (current claim 3); and to another release liner formed on another adhesive layer formed on an opposite side of the carrier material (i.e. substrate layer; see below) (current claim 10).
However, Luhmann does teach that the adhesive takes the form of an adhesive tape further comprising a carrier material (substrate layer) (para 0110), and that the adhesive composition further comprises fillers (para 0117).

In addition, Morioka teaches a PSA tape (1A) comprising PSA layers (2) formed on both sides (current claim 10) of base material (3) comprising a metal foil, comprising large-diameter filler (4a) and small-diameter filler (4b) (para 0031-0032) and protected by release liners (para 0144-0145), wherein fillers (4a, 4b) are metals to impart conductivity (para 0075-0077) and substrate layer comprising a metal) (para 0140).
Morioka also teaches that the PSA layers (2) comprise a PSA resin comprising an acrylic polymer (para 0034-0038), wherein the acrylic polymer comprises a constituent unit such as, inter alia, n-butyl acrylate (alkyl acrylic acid ester having 4 carbon atoms) (para 0042) in an amount of 55 to 99 % by mass, which overlaps that presently claimed (current claim 3), towards PSA characteristic (para 0059) and a constituent unit derived from a carboxyl group-containing monomer (polar copolymerization monomer having a carbonyl group) in an amount of 1 to 30 % by mass, which overlaps that presently claimed (current claim 3), towards PSA strength and the reduction of VOC (para 0061).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA layer(s) of Luhmann with acrylic 

Regarding claim 8, Luhmann teaches that the assembly of carrier layer/barrier layer provides a Water Vapor Transmission Rate (WVTR) of less than 1 g/(m2 * d) (para 0064).

Regarding claim 9, Luhmann teaches that the adhesive tape has a thickness of 3 to 3000 m (para 0112), that the release layer has a thickness of 0.5 to 300 m (para 0054), the thickness of the getter material layer is 20 nm to 100 m (para 0071), and a carrier thickness of 75 m (para 0148), all of which provides an overlap with that presently claimed.

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the release liner/adhesive tape of Luhmann/ Morioka With a thickness identical to that presently claimed based on the overall thickness required of the prior art’s intended application as in the present invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luhmann et al. (US 2013/0183471 A1) in view of Morioka et al. (US 2018/0086954 A1), and in further view of Keite-Telgenbuscher et al. (US 2016/0336513 A1).

Regarding claim(s) 6, Luhmann teaches a release liner consisting the carrier layer (10) and a layer of getter material on the carrier layer (10) as in the rejection of claims 1 and 5 set forth above.  Luhmann also teaches that the getter material is selected from the material disclosed in paragraph 0074.

Luhmann is silent to the disclosed getter material listed in current claim 6.  Luhmann does teach that the getter material is selected from, inter alia, calcium oxide (para 0024).

However, the Applicant is respectfully reminded that case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Indeed, Keite-Telgenbuscher teaches an equivalency between calcium oxide and silica for use as getter material (para 0050).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ silica (silicon dioxide) for the layer of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/20/2022